ALD-170                                                                           NOT PRECEDENTIAL

                              UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT
                                        ___________

                                                  No. 18-3602
                                                  ___________

                                                 OMAR FOLK,
                                                         Appellant

                                                          v.

      PRIME CARE MEDICAL; DAUPHIN COUNTY PRISON; PERRY COUNTY
     PRISON; ATTORNEY GENERAL OF PENNSYLVANIA; DAVID E. YEINGST;
       DOMINICK DEROSE; P.A. TONYA SCHISLER; LPN TOM TOOLAN; DR.
     MATTHEW LEGAL; LT. TWIGG; SGT. KELLER; THOMAS LONG; CITY OF
    HARRISBURG; PERRY COUNTY CITY; HEIDI R. FREESE; DAUPHIN COUNTY;
      C.O. CHARLES DONBAUGH; P.A. YOUNG; BOARD CHAIRMAN; PERRY
       COUNTY PRISON; CHAD CHENET; PERRY COUNTY PRISON BOARD
                   ____________________________________

                           On Appeal from the United States District Court
                               for the Middle District of Pennsylvania
                                 (M.D. Pa. Civil No. 3:13-cv-00474)
                            District Judge: Honorable Robert D. Mariani
                            ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
           Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      April 25, 2019

                     Before: McKEE, SHWARTZ and BIBAS, Circuit Judges

                                       (Opinion filed: June 18, 2019)
                                                _________

                                                   OPINION *
                                                   _________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
precedent.
PER CURIAM

          Pro se appellant Omar Folk, proceeding in forma pauperis, appeals from the

District Court’s denial of his motion for reconsideration. For the reasons that follow, we

will summarily affirm the District Court’s judgment.

          In February 2013, Folk filed a complaint in the District Court alleging a series of

claims about his medical care while he has been incarcerated, access to the prison law

library, and his public defender’s actions in a criminal case. The District Court ultimately

dismissed all of Folk’s claims with prejudice for failure to state a claim and denied his

motions for reconsideration. We affirmed the District Court’s judgment on July 10,

2018.

          Soon after, Folk filed another motion for reconsideration in the District Court.

Folk primarily restated and added to the allegations he had previously made and

discussed several new unrelated incidents regarding his medical care. Additionally, Folk

maintained that the medication he was taking somehow prevented him from fully

explaining his allegations during the five years that his case and his previous appeal were

pending. The District Court denied his motion. Folk timely appealed. 1

          We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the denial of a motion for reconsideration for abuse of discretion. See Max’s Seafood

Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999). We may

summarily affirm a district court’s decision “on any basis supported by the record” if the


1
    Folk also moves to consolidate this appeal with his earlier appeal at C.A. No. 18-1352.
                                                  2
appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam).

         The District Court did not abuse its discretion in denying Folk’s motion, as it was

not based on a proper ground for reconsideration, such as an intervening change in law,

newly discovered evidence, or “the need to correct a clear error of law or fact or to

prevent manifest injustice.” See Max’s Seafood Café, 176 F.3d at 677. Rather, Folk’s

motion relied on allegations that he either already made or could have made in the

District Court and in his prior appeal. Accordingly, we will summarily affirm the District

Court’s judgment. 2




2
    Additionally, we deny Folk’s motion to consolidate.
                                                3